Citation Nr: 0101956	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  92-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to service connection for a bilateral foot 
disorder (other than hallux valgus).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1975 to May 1988. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied 
entitlement to service connection for a chronic foot 
disability.  In August 1991, the RO denied entitlement to 
service connection for a chronic foot disability, including 
hallux valgus.  For ease of discussion, the Board has 
separated the issues as shown on the title page.

The case was previously before the Board in February 1995, 
July 1997, and July 1999, when it was remanded for 
examination of the veteran and medical records.  The 
requested development has been completed to the extent 
necessary. 

In August 2000, a video-conference hearing was held before 
the undersigned Acting Board member making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000).  

Additional evidence, consisting of service personnel records, 
was received at the Board subsequent to the issuance of the 
February 2000 supplemental statement of the case.  As this 
evidence is cumulative of evidence previously of record, a 
remand to the RO for the issuance of a supplemental statement 
of the case is not warranted.  See 38 C.F.R. §§ 19.31, 
20.1304(c) (2000).


FINDINGS OF FACT

1.  The veteran's hallux valgus existed prior to entry into 
service and is not the result of disease or injury during 
service.

2.  There is competent medical evidence that the veteran's 
hallux valgus increased in severity during her military 
service.

3.  Arthritis of the feet, plantar fasciitis, and 
retrocalcaneal and subungual spurs did not result from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's hallux valgus preexisted her entry into 
military service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).

2.  The veteran's hallux valgus was aggravated by active 
military service, and service connection is therefore 
warranted for this condition.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, and 
3.306 (2000).

3.  The veteran is not entitled to service connection for a 
bilateral foot disorder (other than hallux valgus).  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that 
examination of the feet was normal on entrance examination in 
May 1975.  In July 1986, the veteran was seen, in part, for 
complaints of a month-long history of numbness in her right 
great toe without trauma.  She denied any foot trauma in the 
past 72 hours.  The right great toe complaints were 
associated with low back pain.  Other than subjective 
decrease in sensation in the medial/plantar aspect of the 
right great toe, no pertinent findings were made.  

On her separation examination dated in February 1988, the 
veteran gave a history of foot trouble.  She reported that 
her problems required that she stay off her feet.  An 
explanation offered on the reverse of the form was "ran over 
by a CH-54 helicopter."  It does not appear that the 
veteran's feet were examined.  Service personnel records show 
that her military occupational specialty was utility 
helicopter repairer.

The veteran claimed entitlement to service connection for a 
foot disorder in December 1990.  She stated that while she 
was working near the left wheel of a sky crane helicopter in 
the summer of 1978, the tow-mower operator began to pull the 
helicopter towards the hanger before she could move her left 
foot and the wheels rolled over it.  She said that while 
trying to extricate her left foot, the wheels moved over her 
right foot.  Her feet reportedly began to swell and she was 
taken to the Fort Eustis hospital.  She reported that she was 
treated throughout service for foot problems.

The RO obtained the veteran's VA treatment records, which 
showed that in August, November, and December 1990, she 
complained of numbness and shooting foot pains on and off 
weight bearing, stating that a helicopter had run over her 
foot in 1978 or 1979.  Anti-inflammatory medications had 
apparently not helped.  She stated that she had orthoses to 
no avail.  On examination, no orthopedic or neurological 
abnormalities were found.  X-rays of both feet showed no 
skeletal abnormality.  On one visit in December 1990, the 
examiner noted the presence of bilateral hallux valgus, more 
pronounced in the right foot, which he stated was hereditary 
in nature.  At that time, the veteran stated that she had 
chronic foot pain for the past two years.

In a July 1991 written statement, the veteran reported that 
her bilateral hallux valgus was caused by the in-service 
injury when a helicopter ran over her feet or by the ill-
fitting boots that she wore for 13 years during service.

During VA hospitalization from August and September 1991, the 
veteran complained of pain in both feet as a result of 
trauma.  The summary report reflects that a VA podiatrist 
diagnosed post-traumatic arthritis of both feet.  Orthotics 
were recommended.  It is unclear whether the diagnosis was 
made solely on the basis of the veteran's history, and/or 
whether it was based upon x-ray findings of arthritic changes 
in the feet.  VA treatment records show that the veteran 
complained of bilateral foot pain in March 1992.  

X-rays of the veteran's feet taken in October 1995 showed 
bilateral slight hallux valgus with no significant arthritic 
changes.  There was evidence of a bunion of the right foot.

Upon VA examination in December 1999, the examiner reviewed 
the veteran's claims folder.  The veteran reported that a 
helicopter ran over her feet during active service in 1978.  
She indicated that she was on crutches for three months 
because her feet were swollen and she was told that she would 
have problems in the future with her feet.  X-rays of the 
feet showed moderate hallux valgus deformities of both first 
toes; small retrocalcaneal spurs; and a small subungual spur 
at the distal phalanx of the first toe.  The examiner 
diagnosed bilateral hallux valgus deformities of the great 
toes, moderate; small retrocalcaneal spurs, bilateral; a 
small subungual spur at the distal phalanx of the first toe; 
and past history of injury of the feet.

In a February 2000 addendum to the examination report, the 
examiner added that the veteran also suffered from plantar 
fasciitis which had been omitted on the last examination.  
The examiner further stated that the hereditary hallux valgus 
deformity was aggravated during active service with the 
military shoes, activities, and duties and that the veteran 
had further developed plantar fasciitis and retrocalcaneal 
and subungual spurs.  Finally, the examiner stated that it 
was not known when the veteran developed the retrocalcaneal 
and subungual spurs but that they were shown on x-ray in 
December 1999.

The veteran offered lay statements on appeal, including at a 
video-conference hearing before the Board in August 2000.  
She denied having any foot problems prior to her active 
service.  She stated that she first experienced foot 
symptomatology during basic training.  In 1978, a helicopter 
reportedly ran over her feet and she was treated at the 
hospital and provided crutches.  She stated that the doctor 
told her she would have problems with her feet.      


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000, VA's duty to assist has been fulfilled.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  The veteran has been notified of the 
information necessary to substantiate her claim, including by 
the Board's three previous Remands and the issuance of the 
statement of the case and supplemental statements of the 
case.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103).  The RO complied with the 
Remand instructions.  Further, the RO requested and received 
the veteran's available service medical records, including 
requesting these records from the National Personnel Records 
Center (NPRC) and the U.S. Army Medical Center at Fort 
Eustis, Virginia.  The RO has satisfied its duty to assist 
through obtaining available treatment records relating to the 
veteran's military service.  Responses from the NPRC and the 
U.S. Army Medical Center at Fort Eustis, Virginia, that no 
records were found indicates reasonable certainty that such 
records do not exist and that further efforts to obtain the 
records would be futile.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(3)).

The RO obtained the veteran's VA treatment records and 
treatment records from the correctional facility.  The RO 
satisfied its duty with respect to requesting treatment 
records of the veteran and received sufficient information to 
proceed.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  There is no 
indication of additional potentially relevant and available 
treatment records that the RO has not requested.

The veteran was also accorded a VA examination in December 
1999 and an appropriate VA medical opinion was obtained in 
February 2000.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  The Board is 
satisfied that all relevant facts have been properly 
developed and that VA has met its duty to assist the veteran 
pertaining to her claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  In determining whether service connection 
is warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90; 38 C.F.R. §§ 3.303(c), 3.306 (2000).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when she 
entered into military service except for conditions noted on 
her entrance examination.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).  In this case, the veteran's 
enlistment examination indicated no abnormalities of the 
feet.  

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2000).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2000).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (2000). 

Here, despite the veteran's contentions that she had no foot 
symptomatology prior to active service and her negative 
entrance examination of the feet in May 1975, her hallux 
valgus has been described as a hereditary condition by 
medical professionals.  Further, the VA examiner's opinion in 
February 2000 that this condition was aggravated during 
active service indicates that it existed prior to active 
service.  This examiner reviewed the entire claims file, 
conducted a detailed examination of the veteran in December 
1999, and provided an opinion in response to specific 
questions asked by the Board on remand.  The veteran is a lay 
person and is not competent to render an opinion concerning 
the date of onset of her hallux valgus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the presumption of soundness is rebutted by clear 
and unmistakable evidence.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2000).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran's preexisting hallux valgus that was asymptomatic 
upon entry into service in 1975 reportedly became symptomatic 
during service.  The VA examiner in February 2000 concluded 
that the hereditary hallux valgus deformity was aggravated 
during active service because of the veteran's military 
shoes, activities, and duties.  The veteran's contentions 
regarding foot pain because of poorly fitting shoes and the 
injury in 1978 are credible.  The Board is aware that the 
service medical records show little treatment for foot pain.  
However, despite the RO's thorough efforts, it appears that 
the veteran's complete service medical records are not 
available, and she complained of foot trouble and gave a 
history of a foot injury on separation examination in 1988.  
These statements, made during the course of seeking medical 
treatment, are highly persuasive and very probative evidence 
that the disability was symptomatic upon separation from 
service and that she suffered an in-service foot injury.

Second, when a preexisting condition worsens during service 
and then improves with treatment so that it is no worse upon 
discharge than it was upon induction, then the presumption of 
aggravation is not raised.  Verdon v. Brown, 8 Vet. App. 529, 
537 (1996).  However, it cannot be said that the veteran's 
flare-ups during service improved with treatment so that it 
was asymptomatic on discharge.  In resolving doubt in the 
veteran's favor, the Board finds that her foot disability had 
increased in disability between her induction and discharge 
from service, in that he was asymptomatic upon entry into 
service and symptomatic upon discharge from service, 
according to the veteran's in-service statements.  
Unfortunately, the examiner recorded no objective findings of 
the veteran's feet on separation from service.  Based upon 
the veteran's subjective complaints and the February 2000 VA 
examiner's opinion, the Board concludes that there is 
sufficient evidence of an increase in the foot disability 
during the veteran's military service to raise the 
presumption of aggravation.

In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) and (b) (2000).  There is a lack of clear and 
unmistakable evidence that the increase in the severity of 
the veteran's foot disability during service was due to the 
natural progress of the disability.  To the contrary, the VA 
examiner attributed the aggravation of the foot disability to 
the veteran's military shoes, activities, and duties.  It is 
VA's burden to rebut the presumption of aggravation with 
clear and unmistakable evidence.  The very high burden 
imposed in order to rebut the presumption of aggravation not 
having been met, the Board finds that the veteran's hallux 
valgus was aggravated by her active military service.  
38 U.S.C.A. §§ 1111 and 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, and 3.306 (2000).

A VA examiner also diagnosed the veteran as having post 
traumatic arthritis of the feet in 1991; however, it is 
unclear whether this diagnosis was made based upon review of 
x-rays.  See Cross v. Derwinski, 2 Vet. App. 150, 153 (1992) 
(diagnosis of traumatic arthritis in hands accompanied by x-
rays showing no abnormality).  Subsequent x-rays of the 
veteran's feet taken in 1995 and 1999 revealed no findings of 
arthritis.  Accordingly, the Board finds that the veteran 
does not have arthritis of the feet.  

With respect to the diagnoses of plantar fasciitis and 
retrocalcaneal and subungual spurs, the first medical 
evidence of these conditions is in 1999.  There is no 
evidence showing that these conditions had their onset in 
service.  Service medical records are negative for any 
diagnosis of a foot disorder.  Post-service x-rays of the 
feet were also negative for any skeletal abnormalities in 
December 1990.  

The veteran is a lay person, and she is not competent to 
diagnose plantar fasciitis and retrocalcaneal and subungual 
spurs.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
she asserts that she was told after her in-service injury in 
1978 that she would have trouble with her feet, her 
recollection, unsupported by medical evidence is not 
competent.  Furthermore, her assertion is unsupportable in 
view of the unavailability of treatment records dating from 
that period.  The RO has attempted to obtain these records 
but they are unavailable. 

There is no competent evidence of record which connects the 
veteran's plantar fasciitis and retrocalcaneal and subungual 
spurs to her active duty.  There are no medical opinions 
contained in any of the veteran's post-service medical 
records relating these condition to her military service.  
The veteran's statements are not competent in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Indeed, the 
VA examiner in February 2000 stated that it was not known 
when the veteran developed the retrocalcaneal and subungual 
spurs.  This statement indicates that, from a medical 
standpoint, there is no way to conclude with certainty the 
date of onset of these conditions.  Accordingly, the Board 
concludes that the evidence in this case preponderates 
against entitlement to service connection for plantar 
fasciitis and retrocalcaneal and subungual spurs. 


ORDER

Entitlement to service connection for hallux valgus is 
granted.

Entitlement to service connection for a bilateral foot 
disorder (other than hallux valgus) is denied. 


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 


